Citation Nr: 1310968	
Decision Date: 04/02/13    Archive Date: 04/11/13

DOCKET NO.  12-08 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for a colon disorder, and if so, whether the benefit should be granted.

2.  Whether new and material evidence has been received to reopen the previously denied claim of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a colon disorder, and if so, whether the benefit should be granted. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. H. Stubbs, Counsel


INTRODUCTION

The Veteran served on active duty from May 1951 to December 1953.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the claims on appeal.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in November 2012.  A transcript of the hearing is associated with the claims file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c)(2012).  38 U.S.C.A. § 7107(a)(2)(West 2002).


FINDINGS OF FACT

1.  On January 30 2013, the Board issued a decision which reopened the claims on appeal, and remanded them for additional development.

2.  The Board was notified in February 2013 that the Veteran died 0n January [redacted], 2013.

3.  As the Veteran died during the course of the appeal, the January 30, 2013 decision was not in accord with due process, and the Board does not have jurisdiction to adjudicate the merits of the underlying claims.


CONCLUSIONS OF LAW

1.  The criteria are met for vacating the Board's decision of January 30, 2013, regarding the issues of whether new and material evidence had been received to reopen previously denied claims of entitlement to service connection for a colon disorder and entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a colon disorder.  38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2011); 38 C.F.R. § 20.904 (2012).

2.  Due to the death of the Veteran, the Board does not have jurisdiction to adjudicate the claims on appeal.  38 U.S.C.A. § 7104(a) ; 38 C.F.R. § 20.1302.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Vacatur

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.904. 

Unfortunately, the Veteran died in January 2013, prior to the January 2013 Board decision which reopened his claims of entitlement to service connection for a colon disorder and entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a colon disorder.  As a matter of law, veterans' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  Accordingly, the January 30, 2013, Board decision addressing the Veteran's colon disorder claims is vacated.



Dismissal

The Veteran died during the pendency of the appeal.  Again, as a matter of law, appellants' claims do not survive their deaths.  Id.  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. §  7104(a); 38 C.F.R. § 20.1302. 

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106. 

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the Veteran's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA regional office (RO) from which the claim originated (listed on the first page of this decision).



ORDER

The Board's January 30, 2013 decision which reopened claims of entitlement to service connection for a colon disorder and entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a colon disorder, and remanded the claims for additional development, is vacated.

The Veteran's appeal of whether new and material evidence had been received to reopen the denied claims of entitlement to service connection for a colon disorder and entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a colon disorder is dismissed.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


